DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2019 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 23 February 2010), Annex IV, reads as follows:


The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation 

5.	Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 18 defines “computer readable storage medium,” embodying functional descriptive material.  However, the claim does not define a non-transitory computer-readable medium or memory and is thus non-statutory for that reason (i.e., “examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In see Official Gazette Notice 1351 OG212, February 23, 2010).  That is, the scope of the presently claimed “computer-readable medium” typically covers forms of non-transitory tangible media and transitory propagating signals per se.  The Examiner suggests amending the claim by adding the limitation ”non-transitory” to the claim or equivalent in order to make the claim statutory.   Any amendment to the claim should be commensurate with its corresponding disclosure.
 	The Examiner suggests amending the preamble of the claim as follows:
A non-transitory computer readable storage medium, wherein the computer readable storage medium is stored with an image edge processing program, ….

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Patent No.: 6771320) in view of  Zheng et al (CN 105243651) further in view of Guan (Pub No.: 20070172146). 
 	As to independent claim 1, Choi discloses an image edge processing method (contrast enhancement for video signal – see col 1, lines 8-11), comprising steps of: extracting a brightness component from an input image (Y_in signal from the video signal – see col 3, lines 38-40 and Fig 3); calculating an edge probability value mp of each pixel in the image according to the brightness component (edge detection for a luminance change in the Y_in signal – see col 3, lines 40-45); when the pixel is not a 
 	However, Choi does not expressly disclose calculating an enhancement coefficient A for each pixel based on the edge probability value mp.
 	Zheng disclose calculating an enhancement coefficient A for each pixel based on the edge probability value mp (see page 3, [p][001] – where the image edge enhancement method of approximating variances and dark-coloured block pixels statistics information).
 	Choi and Zheng are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of "Zheng" into 
smooth, so image noise is not enhanced at the same time. 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
 	Note the discussion above the combination of Choi and Zheng as a whole does not expressly disclose performing a noise detection according to the brightness component, and determining if each pixel in the image is a noise point. 	Guan discloses a method for noise removal including performing a noise detection according to the brightness component, and determining if each pixel in the image is a noise point (see [p][0050])
 	Choi, Guan and Zheng are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of "Guan" into "Choi" as modified by “Zheng” in order to removes noise from the luminance information using the luminance filter determined by the filter determining unit (see [p][0050]).
 	 	
 	As to claim 2, Guam in combinations teaches the image edge processing method, wherein the method further comprises a step of: when a pixel is a noise point, performing a Gaussian filtering to the pixel in order to perform a noise reduction (see 

 	As to claim 17, Guan in combinations teaches an electronic device, comprising: a memory (11 – see Fig 7); a processor (9 – see Fig 7); and an image edge processing program stored in the memory and capable of operating in the processor (see [p][0054]); wherein when the image edge processing program is executed by the processor, steps of the image edge processing method as claimed in claim 1 is realized.

 	As to claim 18, Guan in combinations teaches a computer readable storage medium (11 – see Fig 7), wherein the computer readable storage medium is stored with an image edge processing program (see [p][0054]), when the image edge processing program is executed by a processor (9- see Fig 7), steps of the image edge processing method as claimed in claim 1 is realized.
.
Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


 	

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.